Citation Nr: 9909407	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a perforation of the 
right ear drum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1972 to September 
1975.  This appeal arises from an August 1997 rating decision 
of the Columbia, South Carolina, Regional Office (RO).  In 
this decision, the RO determined that the perforation of the 
veteran's right ear drum was not service-connected.  He 
appealed this decision.


FINDINGS OF FACT

1.  The VA examinations of June 1981 established that the 
veteran did not have a chronic, permanent perforation of his 
right tympanic membrane from the time of his military service 
to the present.

2.  There is no medical opinion of record that has linked the 
veteran's current right tympanic membrane perforation to his 
military service.


CONCLUSION OF LAW

The veteran's current right ear drum perforation was not 
incurred during his active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), (b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Upon the veteran's entrance into active service in August 
1972, he received a comprehensive physical examination.  He 
reported a medical history that included ear trouble 
consisting of a perforated tympanic membrane.  It was not 
noted which ear drum had been perforated.  The examiner 
summarized that this perforation was not symptomatic.  On 
examination, the veteran's ear drums were noted to be normal.  

In September 1972, the veteran was given a profile due to an 
acute upper respiratory infection.  By October 1972, it was 
noted that the veteran had a questionable ear infection.  A 
service medical record of December 1972 reported that the 
veteran had purulent right ear otitis media with a 
perforation of the tympanic membrane.  In May 1973, the 
veteran complained of right ear pain and drainage of one 
day's duration.  He reported that he had been diagnosed with 
a perforated ear drum one year before.  On examination, the 
right ear drum had a perforation.  The impression was chronic 
otitis media.  A medical record of July 1974 noted the 
veteran's complaint of drainage from his right ear.  On 
examination, there was purulent exudate in the external 
canal, but the tympanic membrane could not be visualized.  
Another examination of the right ear in late July 1974 again 
failed to visualize the ear drum.  The veteran reported that 
he had experienced right ear pain for the past two years 
after rupturing his right tympanic membrane while diving.

The veteran's service medical records contain a separation 
examination report form dated in July 1975.  Unfortunately, 
the examination form failed to note whether the veteran's ear 
drums were normal or abnormal.  In a stamped statement signed 
by the veteran, it was reported that the veteran had no 
change in his physical condition since his "last final type 
medical examination."  It was noted by the veteran in a 
handwritten sentence that he was in good health.  

In June 1981, the veteran was given a series of VA 
examinations.  On a general medical examination, the veteran 
claimed that he had sustained bilateral hearing loss due to 
otitis media in 1972.  His current complaints included 
hearing loss and drainage from his right ear.  Audiometric 
testing reported that the veteran had normal hearing.  An 
ear, nose, and throat (ENT) examination found the veteran's 
tympanic membranes to be clear and mobile with mild 
conductive loss in the right ear.  The diagnoses, as shown on 
the general medical examination report, included normal 
bilateral hearing and a history of otitis media with no 
evidence of residual or current disease.  

The veteran's VA treatment records dated from August 1993 to 
January 1994 were associated with his claims file in February 
1994.  An outpatient record of August 1993 reported the 
veteran's claim of a history of right ear drum ruptures.  He 
asserted that he had felt his right ear drum "pop" and it 
began to drain four days before.  On examination, the right 
tympanic membrane had an old perforation with external 
otitis.  The diagnosis was external otitis with an old 
perforated tympanic membrane.  In early September 1993, the 
right ear still had external otitis and the examiner was 
unable to visualize the tympanic membrane.  A medical record 
of late September 1993 found that the veteran's external 
otitis had resolved, but now he had both an old and recent, 
acute tympanic perforation in the right ear.  An outpatient 
record of November 1993 reported that the veteran had a head 
cold with right ear pain and drainage.  On examination, the 
right tympanic membrane had purulent drainage and the 
assessment was right otitis.  A September 1993 consultation 
sheet indicates that the veteran was referred to the ear, 
nose and throat clinic.  It was noted that he had an old 
right tympanic membrane perforation and the recent 
development of a new perforation.  The bottom half of the 
form, used for the consultation report, includes a date in 
December 1993, although the other writing in the form does 
not appear to be a consultation report.  There are no 
physical findings and no signature.  The text includes a 
statement of right tympanic membrane perforation, draining, 
secondary to skydiving accident in military.  A treatment 
plan was noted, however, and doctors' orders dated the same 
day in December 1993 indicate that the veteran was to be 
hospitalized in early January 1994 due to right mastoiditis.  
In January 1994, the veteran reported a history of two holes 
in his right ear since 1978.  On examination, his tympanic 
membranes could not be visualized.  The assessment was 
mastoiditis.  

The veteran filed a claim for service connection for a right 
ear drum perforation in June 1997.  He alleged that this 
perforation had been a result of an injury he sustained in 
the military in 1973.  The RO issued a letter to the veteran 
in late June 1997 that requested he identify and sign release 
forms for all healthcare providers that had treated his ears.  
He was informed that if he failed to provide this information 
it could have an adverse effect on his claim for service 
connection.  

In July 1997, the RO received the veteran's private medical 
records dated from July 1996 to July 1997.  A medical record 
of July 1996 noted that the veteran had a perforated right 
tympanic membrane which he claimed had existed since 1973.  
The veteran received a right tympanoplasty in September 1996.  
In a post-operative examination, the veteran claimed that his 
right ear drum had popped and had resulted in drainage.  In 
October 1996, the veteran still complained of drainage from 
his right ear, but the examiner noted his tympanic membrane 
appeared to be healing.  Medical records dated from November 
1996 to June 1997 noted that the veteran continued to have a 
perforated right tympanic membrane and another tympanoplasty 
was performed in June 1997.  A follow-up examination of July 
1997 found that a small perforation still existed in the 
right ear drum.  

By rating decision of August 1997, the RO denied the 
veteran's claim for service connection for a perforation of 
his right tympanic membrane.  It was found that the veteran's 
perforated right ear drum had existed prior to his military 
service and had not been permanently aggravated by this 
service.  The veteran filed a notice of disagreement to this 
decision in September 1997.  He claimed that he had been 
involved in a parachute jump accident in October 1974 that 
had resulted in injuries to both of his ears.  He alleged 
that his right ear drum perforation had been sustained at 
this time and had never healed.  


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the military, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service when there is an 
increase in the said disability during this service.  Service 
connection will not be granted for a pre-existing disability 
when there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.304(a) (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for active 
service; except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).

When, after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  


III.  Analysis.

Initially, the undersigned finds that the veteran has 
satisfied the threshold requirement of presenting a well-
grounded claim for service connection for a right tympanic 
membrane perforation within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The claims file contains evidence of 
an in-service injury, the veteran's assertions of chronic 
residuals for the said anatomical areas, and current 
diagnoses of a disability. See Savage v. Brown, 10 Vet. App. 
488 (1997).  The undersigned is also satisfied that all 
relevant evidence has been properly developed, and that no 
further assistance is required to comply with the VA's duty 
to assist regarding the noted issues as mandated by 
38 U.S.C.A. § 5107(a).

The RO has denied the current claim on the basis that the 
veteran's right ear drum perforation pre-existed his military 
service and was not permanently aggravated by his service.  
It is determined by the undersigned that this analysis is 
inappropriate.  Regulations at 38 C.F.R. § 3.304 require that 
for a disability to be found pre-existing the veteran's 
military service, it must be noted on an examination report.  
In the current case, the veteran's history of a perforated 
ear drum was noted, but actual examination of his tympanic 
membrane found it to be normal.  Thus, his right tympanic 
membrane must be presumed to be normal upon entrance into 
active service in August 1972.  

The service medical records indicate that the veteran 
sustained perforations to his right tympanic membrane in 
December 1972 and May 1973.  In July 1974, the veteran had 
drainage from his right ear but a perforation of the ear drum 
could not be verified.  Unfortunately, the condition of his 
right tympanic membrane cannot be established at the time he 
separated from military service because he was not given a 
comprehensive physical examination.

However, multiple VA examinations in June 1981 did establish 
that at that time he did not have a perforated right ear drum 
and there were no signs of a residual or chronic disease in 
his right ear.  The first post-service medical record of a 
perforation in the right ear drum was in the fall of 1993.  
At that time the veteran was also noted to have an "old" 
perforation, but its etiology was not established.  Since 
1993, there are multiple medical reports detailing 
perforations in the right tympanic membrane, but these 
records do not contain any objective opinion linking these 
perforations to the veteran's military service.  The December 
1993 language apparently linking the tympanic membrane 
perforation to military service does not provide a link 
between current disability and the veteran's service.  This 
note is apparently not a consultation report as it does not 
contain clinical findings, a signature by a physician or 
otherwise appear to be a contemporaneous record of treatment 
or a medical opinion for the record.

Based on this evidence, the medical record does not establish 
that a tympanic membrane perforation has continuously existed 
from the time of the veteran's military service to the 
present.  In effect, the veteran has not had a chronic (i.e. 
permanent) right ear drum perforation.  There is no objective 
evidence from the early 1970's to the 1990's that the veteran 
had a perforation of the tympanic membrane.

The veteran has claimed that his current right ear drum 
perforation has continually existed since an injury during 
his military service.  However, as a lay person, the veteran 
is competent to provide evidence of injury or symptomatology, 
but he is not competent to provide a diagnosis or evidence on 
the etiology of a disability.  Zang v. Brown, 8 Vet. App. 246 
(1995); See Godfrey v. Brown, 7 Vet. App. 398 (1995).  In the 
present case, the undersigned finds that the veteran is not 
competent to determine if he has a perforation in his ear 
drum or that his right ear symptoms are the result of such a 
perforation.

Based on the above analysis, it is the determination of the 
undersigned that the preponderance of the evidence is against 
the claim for service connection for a right ear drum 
perforation.  As the preponderance of the evidence is against 
the veteran's claim, the provisions of 38 C.F.R. § 5107(b) 
are not applicable.


ORDER

Service connection for a perforation of the right ear drum is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 9 -


- 2 -


